The economic partnership agreements (debate)
The next item is the report by Robert Sturdy, on behalf of the Committee on International Trade, on Economic Partnership Agreements.
rapporteur. - Mr President, this is a particularly important report. The Commission, including the Commissioner himself, and I have worked very closely on it. This report highlights the complexity of establishing a forward programme for trade relations between the EU and the ACP, two very different and largely unequal groups which share a common goal to strengthen trade as a means of real development. Idealistic as this may sound, I have received a great deal of support from both the Commission and the representatives of the ACP regions and, despite the many concerns expressed by NGOs and political groups, they and I, and I am sure the Commission, remain optimistic.
EPAs have moved very slowly because of the conflicting ideas on a number of issues including regional integration, identification of sensitive products and preparing concrete and detailed proposals for EPA-related support. The ACP has been asked to do a great deal and too often the institutional infrastructure and lack of capacity has raised questions as to whether these proposals will contribute to their development in a manner that they want.
The January 2008 deadline is obviously what makes this year so crucial for EPAs. Time is running out. Negotiators must press on to reach a mutually beneficial settlement on EPAs that will help ACP countries develop and support international trade relations. In the event that some regions need more time, I believe it is incumbent on both parties to seek to ensure that ACP exports to the EU should not be harmed. This should be the objective, not discussing the feasibility of another WTO waiver, although I appreciate that the Commission is continuing to focus on reaching the deadlines. However, I am anxious to know what provisions have been outlined for these regions which find themselves without an agreement.
My report makes a number of recommendations: simplified, liberalised and more flexible rules of origin, full duty-free, quota-free market access for the ACP, workable safeguards, dispute settlement and monitoring mechanisms with transparent provisions and a real power to act in the event of changes caused by EPAs having a harmful effect on sectors of ACP economies. These are the positive aspects and need to be correctly framed in negotiations. We need to know how these mechanisms will work and to build trust and ensure that Europe will be as keen to help implement these mechanisms as the ACP countries.
We have recognised that, if EPAs are to be successfully concluded, there must be more ACP engagement than has been demonstrated throughout these negotiations. Only a true partnership will ensure these agreements are beneficial to all parties. The official EPA review due to be completed last December failed to provide a full and comprehensive report of the status of negotiations. This is far from encouraging and I am curious as to what precedence this sets in the actual signing of the agreements.
It is clear that additional resources will be needed to cope with the effects of change ushered in by EPAs. The scaling-up of trade facilitation, technical assistance and support to help ACP producers meet EU standards must be sufficiently extensive to offset losses from tariff revenues and help ACP countries take advantage of market access. In the first instance this requires greater efforts to ensure that funds already promised are spent in a timely and effective manner. The EU must be accountable for all of its development assistance and, together with the ACP, must set clear goals that boost ACP competitiveness and growth.
EPAs have an essential role to play as instruments for development and, appropriately designed, they represent an opportunity to revitalise ACP-EU trading relations, promote economic diversification and regional integration, and reduce poverty in ACP countries.
I mentioned in my speech that the EU must be accountable. This is taxpayers' money, and democratic accountability is of concern to all of us and is essential. We have failed in many respects to help ACP countries; now I believe we have a real chance to do something that will really make a mark, provided we have the goodwill of all of them.
Unfortunately I have to leave now to go back for personal reasons. I have worked very closely with the Commission and the Commissioner. I think we have had a very good understanding and I would like to take this opportunity to thank them. I hope that we can continue to work in that manner.
Mr President, I regard this report as very constructive, very realistic and very welcome.
As I said earlier this year in the Committee on International Trade, Mr Sturdy's is a contribution which helps us look afresh at the challenges we face in these difficult, time-pressured talks. Yes, the EPA negotiations have moved slowly - more slowly, frankly, than anyone could possibly justify. But at the same time we have to recognise that these agreements are new, innovative and ambitious. When change is involved, people inevitably are uncertain and, therefore, want to tread carefully. We need to balance our need to complete these negotiations on time with our need to respect others' uncertainties.
I fully agree with the starting point of the report, that appropriately designed EPAs are an opportunity to revitalise ACP-EU trading relations. In fact, I would say that they are our only real opportunity to stop the further slide of ACP trade into the commodity dependence and decreasing diversification that have typified ACP trade over the last quarter of a century. We looked for alternatives, and there is no shortage of suggestions and ideas. None provides the legally secure trade regime or links to development that EPAs do. None tackles the divisions between ACP countries in trade regimes that prevent regional markets emerging and lock countries into a North/South dependency.
So I am pleased that the report recognises the good faith and ambitious approach that we have taken. At the same time it recognises that trade is not the panacea for development. Only domestically driven policy reform built on firm foundations of good governance and an enabling environment for business and investment can secure the economic growth and development which the ACP countries seek. But I also agree that trade is critical to support and build on this reform and, in so doing, deliver inclusive growth and jobs. That is why I am determined that we will take the opportunity that EPAs present to us.
The development dimension of EPAs is in using market access, not merely granting it. It is investment finance, not merely development aid. This needs new rules fit for a globalised world, and this is why I am so keen that EPAs address issues such as competition policy, public procurement and trade facilitation. But we know our partners' limits and will work with them to phase in change and to identify regionally specific needs and solutions. No one is talking about immediate overnight change or imposing rules. But we will keep talking. To turn away in the face of challenge would be to neglect our duty to give the ACP the economic future they deserve. We want to secure sustainable development, not unsustainable poverty.
The Sturdy report calls for full duty-free, quota-free market access into Europe, and this is what we propose. The Commission's market access offer was made in April and proposes full access for all products with transitions for sugar and rice to protect the managed markets that the ACP rely on. This delivers on our promises to take the greatest commitments on market access and hand the full flexibility of WTO rules on exclusions and implementation over to the ACP themselves.
Everyone will be aware of the importance the ACP rightly attach to additional development support in this negotiation. This is a point on which Robert Sturdy sets out some very useful proposals. Funding is important. We must help the ACP grasp the new trading opportunities that EPAs will provide. The EPAs will not fail for lack of financial assistance - that I can guarantee. As part of this, we have suggested that EPA regional funds be established by each of the negotiating regions in order to build a tailor-made instrument, in line with international standards but owned and run by the ACP with ease of use. These funds, which would also be available to channel the support of other donors, could include institutional support to ensure that the capacity to implement the EPAs is there: private sector competitiveness - from access to finance to industrial retooling, to improving SPS standards; and helping out financially in those countries which face a fiscal challenge with the lowering of tariff barriers as revenues are shifted from governments to consumers.
So our ambition is clear: to build, through EPAs, a trade and development instrument which galvanises investment flows, internal demand, private sector activity and job creation and, in so doing, builds a sustainable fiscal base for ACP governments to operate, to provide basic services and to determine their own economic future free of WTO waivers, concessions and constraints.
Let me finish on a broader political point. There has been criticism, including from Members of this Parliament, of these negotiations, and concerns, particularly from our ACP partners, about the content, in some respects, of the negotiations. But we are now making headway in these negotiations. There is a positive dynamic to the negotiations. We have the real prospect of cementing a deep partnership for development between the EU and the ACP. The consequences of failure would be highly damaging to the EU and to the goal of balanced, dynamic growth in the ACP. That is why I welcome this report and Parliament's support in delivering these agreements. I would like to express again my appreciation for the argument and the proposals and recommendations contained in it.
on behalf of the PPE-DE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, as a preliminary point, I should like to excuse my fellow Member, Mrs Sudre, who has been held up by a meeting with our new Prime Minister of France, Mr Fillon. She would have liked to have spoken on the subject of the particular circumstances of the Union's outermost regions, which are particularly dear to her heart. I should also like to congratulate my friend, Mr Sturdy, on the scope and quality of his work in this excellent own-initiative report.
Our Union must conclude economic partnership agreements, or EPAs, with the countries of Africa, the Caribbean and the Pacific, or the ACP countries. These agreements are designed to strengthen economic growth, regional integration and the fight against poverty in six of the world's major disadvantaged areas. In line with the spirit of Cotonou, we need constantly to point out that the EPAs must not amount to mere free trade agreements, under the World Trade Organisation, but must represent a genuine partnership, making it possible to develop a new intervention framework that is conducive to the development of the ACP countries' economies and, therefore, to consolidate peace, not least on the African continent, with a regional integration dynamic.
Due to their geographical location, near many ACP countries, the overseas communities, whether they belong to the EU or not, must be at the heart of these preferential and reciprocal agreements. It is imperative that the particular circumstances of the outermost regions and overseas countries and territories be taken into account as part of these negotiations, on the basis of Article 299(2) and (3) of the Treaty. The outermost regions and overseas countries and territories must be involved as far upstream as possible in the negotiations so that market access differentiations can be considered and their respective support arrangements coordinated, for the purposes of integrating them more into their regional environments.
It is in this connection, ladies and gentlemen, that I encourage you to support the amendments co-signed by Mrs Sudre and Mr Sturdy, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, and designed to strike an intelligent balance between the regional integration of these outermost territories and the historical and geopolitical links uniting them with Europe.
on behalf of the PSE Group. - (NL) Mr President, Commissioner, I am grateful to Mr Sturdy. Everyone agrees that trade can help fight poverty. Unfortunately, the trade benefits for ACP countries, for which the Cotonou Agreement provides, have little effect in practice; nor, in fact, does the 'Everything but Arms' initiative.
This is all attributable to the deficient trade situation in the developing regions in question, the high, standardised European import requirements and the rules of origin that have, to this day, not been reviewed or tailored to practical situations. It is because of these problems that the ACP countries are not operating within the world economy; if anything, they are moving away from it.
For this reason, the debate on the economic partnership agreements should not, in the first instance, be about acquiring free-trade agreements, but rather about concluding development contracts. What should be central in these development contracts is trade development within the own region, including the institutional framework and personal means that are difficult to establish, along with the Millennium Goals. Not until much later can we consider opening the markets for the EU. This is, as we see it, where the problem lies.
Everything seems to be geared towards 1 January 2008, which is, of course, logical, because the deadline expires on 1 January, but meanwhile, the flexibility now on offer in the negotiations is, in actual fact, insufficiently tied to development indicators and much more to vague time indications. The idea of 25 years has been floated, although this has not been mentioned explicitly anywhere.
Is the Commission prepared to link EU access to the markets in question to a development benchmark, so that we are certain that the local markets over there are ready for this? With regard to the regions that ultimately decide against a European Partnership Agreement (EPA) - and we would like to reiterate the negotiations on this subject enjoy our unqualified support - but if it is decided not to conclude an EPA, is the Commission also prepared to make a point of accepting the alternative of a Generalised System of Preferences (GSP+)?
We are familiar with the technical discussion, but as we see it, disregarding bananas and sugar - as these have been taken out of the equation in practice, not least by us - this is very much a real alternative to the current trade conditions. If the EU is prepared to commit to a rapid reform of the rules of origin - and this is something which the Commissioner confirmed in a different debate a moment ago - then this could well mean that we can make some headway in this respect.
Turning to the Singapore themes, I think it is wonderful, of course, if regions would like to do something with these at any time. There is nothing wrong with that, although we should not impose anything.
It is of the utmost importance to meet the deadline of the EPA negotiations, as I pointed out before. This is why we actually want to focus on development contract thinking, in which respect the Socialist Group in the European Parliament has advised that we should give ourselves room during the negotiations and time, content and money, and conclude a negotiation contract in the true sense of the word. If the EPA were to turn out this way, this would be fantastic; if not, it is simply not a good offer. I would also urge you to bring the GSP+ to the negotiating table as a real alternative, and talk about it openly in the debates.
on behalf of the ALDE Group. - Mr President, I should like to thank the rapporteur for the approach he has taken. Mr Sturdy's approach in taking the Barbados resolution of the ACP-EU Joint Parliamentary Assembly as a starting point ensured that this report moved forward from a place of compromise.
As a whole, my group was satisfied with the tone and balance of the point, which is why we have not tabled any amendments. However, we remain concerned about a key contradiction within the report and within the conduct of the negotiations themselves: on the one hand, we urge negotiators to intensify efforts to complete the negotiations before the end of this year; yet, on the other hand, we call on the Commission not to exert undue pressure on the ACP countries. Both are accurate statements, but surely there can be nothing more pressing than a ticking clock with no acceptable deal on the table and no apparently suitable alternatives coming forward.
The Commissioner is familiar with the difficulties that deadlines present. We are not only dealing with the EPAs negotiations, but in the background we have timetables for regional integration and, of course, the troubled Doha Round. The fact that we do not have a WTO agreement has made these negotiations even harder, as the ACP cannot yet predict what they will get - if anything - out of Doha.
Through all this, however, runs the thread of development. To make increased liberalisation a driver of poverty reduction and economic growth, the European Union must integrate its trade and development policies, and nowhere is that more important than with the ACP and EPAs.
The EU is being accused of putting the year deadline before development. To counter such accusations I urge the Commissioner to demonstrate the Commission's flexibility and commitment to the ACP's concerns by undertaking a genuine exploration of development-oriented alternatives to the EPAs and, at the very least, if we do not have a workable agreement by the deadline, according to Cotonou we must provide at least equivalent market access to the ACP on 1 January 2008.
The European Union has the resources to undertake such an exercise. Meanwhile the ACP is struggling on a financial and technical basis. We have already spent a great deal of time discussing the EU's aid for trade this morning and the two rapporteurs worked closely to ensure that these two reports went hand in hand.
The EU's aid for trade programme is crucial to enabling the least-developed countries in the ACP to maximise on the benefits of increased liberalisation, and the Council has already confirmed that a substantial share of the increased trade-related assistance will be devoted to the ACP countries.
The ACP will continue to require substantial development assistance to address their supply-side constraints to trade beyond the next EDF. I would like to see the Commission and the Member States work towards significantly increasing the amount of aid for trade available as demand from ACP States increases through implementation of the EPAs. We must, however, acknowledge the moral difficulties of a major donor sitting across the negotiating table from a key recipient of aid for trade.
The Commission must not manipulate the prospect of aid by linking future development assistance to concessions made by the ACP in EPAs. Aid, by its very definition, can be used as a carrot, but it must under no circumstances be used as a stick if the EPAs are not concluded before the end of the 2007 deadline.
Aid for trade works best when it is delivering a common set of objectives between donor and recipient.
With the Committee on International Trade and Parliament's delegation to the Joint Parliamentary Assembly, the Commissioner has a breadth and depth of parliamentarians with the expertise and willingness to engage with him on EPAs. As the clock keeps ticking, I urge the Commissioner to work with them to find a development-oriented solution to EPAs which ultimately fits in with the needs of the ACP.
on behalf of the UEN Group. - (PL) Mr President, ladies and gentlemen, Mr Sturdy's report on Economic Partnership Agreements provides an accurate account of the current state of affairs.
Despite strong European Union commitment, the present situation is not good. Cooperation based on agreements that fail to take account of the global market and of the principles laid down by the WTO does not bode well for partnership agreements within the ACP framework.
European Union aid to these countries should aim first and foremost to stimulate production that will not represent competition for EU producers. It must not, therefore, create a conflict of interests. The products concerned may be sold on the European Union's market on the basis of multi-annual agreements. I could mention mining products and biofuels by way of an example. In addition to humanitarian aid, the main priority for these countries is assistance in job creation.
Partnership agreements with ACP countries should be in line with the European Union's economic strategy. New agreements should be based on principles laid down by the European Commission, the European Parliament and the ACP.
on behalf of the Verts/ALE Group. - (DE) Mr President, negotiations are now entering upon a crucial stage, and they must not be allowed to fail, but it is also clear from what we are constantly told that the great pressure of time is proving too much for the weaker ones among our partner countries.
That is why we need a consciously more flexible way of planning trade beyond the first day of January 2008. We should learn from the errors of the Doha round, when there was a date set in stone that was then overshot. Given the intermediate results that have been achieved, it will not be difficult to explain that to the World Trade Organisation. There has been talk here of alternatives such as the extension and further development of GSP+, and that might be one possible way ahead, one for which we have to prepare ourselves, for it must not come as a surprise. We should stop overburdening the negotiations with the rules for investments in the services sector, which makes them all the more difficult and, far from helping us to conclude them speedily, prevents us from concentrating on the essentials.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, the economic partnership agreement negotiations as conducted by the Commission with the backing of the Council are threatening the economic and food sovereignty of the ACP countries and jeopardising any remaining possibility for these countries to consolidate their own productive sectors by increasing the added value of their own production; they are thus leaving them open to the risk of further deindustrialisation.
The social and environmental impacts of indiscriminately opening up local markets to international investment, which is mainly directed towards natural resources and the produce of the land itself, would exacerbate the lack of any effective economic return for the people of those countries. The only ones to benefit would be the large European multinationals. On chapters such as the so-called Singapore issues, the trade in services and intellectual property rights, we will, moreover, have even stricter rules than those set by the WTO itself. A WTO Plus agreement will push the people of Africa even further into the abyss of poverty.
The stability of entire rural communities is at risk in Africa, as are thousands of manufacturing jobs. Without work, there is nothing left for people to do but migrate, trying their luck on those dilapidated boats that have again invaded Europe's Mediterranean shores in recent days.
As the Confederal Group of the European United Left/Nordic Green Left, we are calling for the EPA negotiations as they have been set up to be closed and for a new start to be made on different bases, focusing on social justice, solidarity and the self-development of peoples. In our view it is inconceivable and illogical that, while the Doha Round talks are stuck, the Commission should not want the EPA negotiations to allow for any departure from the negotiating deadline.
The whole European Union should instead do all it can within the WTO to gain recognition for a transitional regime, under which a trade preference system benefiting the ACP countries will be maintained until such time as a new agreement is finalised. For all these reasons, and for others that I have no time to mention here, my group has decided to vote against the Sturdy report.
(PL) Thank you, Mr President. I take the floor also in my capacity as a member of the permanent delegation of the European Union to the ACP countries. I would like to thank the Commissioner for his statement, and I endorse its main points. Special thanks are due to the rapporteur, Mr Sturdy. This is a very good and extensive report, but it contains 53 detailed points. It almost amounts to negotiating instructions.
I would like to highlight the professionalism of the work undertaken, but I am concerned about a certain political aspect that ought to emerge from a European Parliament report. I should like to refer to what I believe to be the five most important points regarding the effect we, the European Parliament, can have on the negotiations.
Firstly, it is essential to clarify the sustainable development aspect of Economic Partnership Agreements. It is not currently all that clear to the countries we are negotiating with.
Secondly, it must be understood that opening the market in the framework of the Economic Partnership Agreements, simply opening up the market, does not by itself improve competitiveness. It is very important for our partners in the ACP countries to understand this too.
Thirdly, we should find ways to encourage reforms in those countries, by way of preferences, incentives, and also through scientific and educational aid and personal exchanges. This is all about general civilisational development, which is sometimes even more important than opening the market to products.
Fourthly, we should protect certain specific and sensitive sectors such as agriculture in those countries. We must provide protection for particular social groups. Some of these, for example women, may also be threatened in the framework of individual provisions. Special preferences must be arranged for medicines and health care related issues.
My fifth and last point is that integration and regional cooperation out there, on the ground, is fundamental. Our European Union also developed primarily on the basis of mutual cooperation and we must emphasise that.
(FR) Mr President, Commissioner, ladies and gentlemen, the negotiation of the economic partnership agreements between the Commission and the ACP countries is giving rise to the deepest concerns among these countries and is taking place in a climate that is incompatible with the historical partnership relationship that unites us.
Europe is perceived as seeking to impose at any price free trade areas on countries that are among the poorest in the world, and under its conditions. The relationship of trust with the ACP countries is now at stake.
We must re-open the negotiations on new foundations so as to address the concerns raised in the ACP countries concerning the impact of the EPAs on the future of their economies, many sectors of which could not withstand the lowering of customs protections or a situation in which they face uncontrolled competition with the European economy.
The Commission must revert to the principles laid down in the Cotonou Agreement. The aim is development, not reciprocity when it comes to opening up markets. Such a principle would be at odds with the aim set, given the inequalities in development that will not disappear in 20 years' time. Thus, these countries must have the opportunity to choose between an EPA and another form of preferential agreement.
We must offer those who have not signed an EPA by the end of 2007 market access that is at least equal to the preferences from which they benefit now, with none of them having to find themselves back in a more unfavourable situation at the end of the agreements.
Furthermore, services and the Singapore issues should not be included in the negotiations. The only obligation in terms of compliance with the WTO rules concerns the preferences granted for trade in goods. These issues were taken out of the negotiations within the WTO, at the request of the developing countries. They should not be re-introduced suddenly for the ACP countries. These issues are first and foremost the responsibility of the regional groupings of the ACP countries, whose sovereignty should be respected in this matter. The Commission must therefore withdraw them from the negotiations.
Furthermore, the parliaments of the ACP countries and the European Parliament, together with civil society, must have access to all the elements of the negotiations and must be consulted and involved as they take place.
Finally, if longer deadlines are needed in order to do a proper job of negotiating good economic partnership agreements, then the Commission must demonstrate flexibility and defend the principle of this before the members of the WTO.
(NL) Mr President, Mr Sturdy has written a balanced report which also accommodates the fair criticism voiced by the ACP partners to the effect that, during the negotiations, the EU does not listen enough to their complaints and is instead far too ready to impose things unilaterally.
I should like to touch upon an aspect that is often overlooked, namely the regional aspect of the Economic Partnership Agreement (EPA): reinforcing south-south trade. The development goals can only be achieved if the objective of EPAs is to encourage good economic management, promote the regional integration of the ACP economies and attract and hold onto more investments. Timely and effective aid for trade is a conditio sine qua non if the trade potential of the ACP regions is to be increased.
In this connection, I would remind the Commission of its President, Mr Barroso's, pledge to grant the developing countries EUR 1 billion in trade support. The fact that the Council agreement on the forthcoming financial perspectives has made insufficient provision for the proposed EUR 190 million needed annually for countries from the sugar protocol is not a good sign.
After all, keeping one's promise is a matter of elementary credibility, and it could well determine whether the negotiations succeed or fail.
(SV) There are three key concepts that the Commission needs to bear in mind in the negotiations: to listen, not to compel and not to become stressed. We must listen to the ACP countries' demands.
These negotiations are not conducted on an equal footing. You, Mr Mandelson, have hundreds of experts at your disposal. The ACP countries, for their part, have just a few. We have huge economic power. They have only the beginnings of trade and industry. We can buy up the whole of their trade and industry. They are scarcely able to buy food for the day. When conditions differ so greatly, it is important for us to listen to their demands and to try to meet them.
Economic Partnership Agreements must exist to promote their development, not to increase our profits. We must not, therefore, engage in compulsion. If they do not wish to open up a market, we must do as is stated in paragraph 17 of the resolution and not force them to do so. All trade experts educated in neo-liberal thinking believe that reduced tariffs are always a good thing and that free trade is always better than fair trade, but the reality shows that that is not the case. Moreover, it is reality that our negotiating partners inhabit. Mistaken liberalisation can lead to people's deaths. You can explain what you believe, but allow them to take the decisions. If they are wrong, the mistake is theirs. It is easier to live with deficiencies for which one is oneself responsible and which one can change than to live in extreme poverty imposed by others. Reciprocity is unnecessary. Allow them to decide about it for themselves. We can live with or without reciprocity, but they can die because of it.
Finally, we must not become stressed. I therefore hope that the House will delete recital F and approve Amendment 4. Allow the negotiations to take the time required and, in the meantime, allow the General System of Preferences to remain in place. They can then safely continue to sell to us without having a sword of Damocles hanging over them. Together with the ACP countries, we 27 EU countries constitute a dominant group within the World Trade Organisation. If we wish, we can together say that we need to extend the period of the negotiations or else devise alternatives to economic partnership agreements.
(DE) Mr President, ladies and gentlemen, Commissioner, when the WTO ruled that the customs advantages conferred by the countries of the EU on their former colonies amounted to putting other developing countries at a disadvantage, it was not calling for a new world order.
I believe, Commissioner, that you are overestimating by far your authority's competence in matters of planning. The EPA drafts that you have now slapped down on the table in front of the negotiating parties constitute a manifest over-reaching of your negotiating mandate. Treating our own experience in Europe with complete disregard, you seem to want to force through a global patchwork rug of alliances between states founded solely on economic considerations, and so, by not giving your partners even the first chance to find common social and political ground, you are putting European businesses at a massive competitive advantage.
I, for one, repudiate the idea of forcing our partner countries to accept conditions of the kind that the radical free-market elements have not managed to get accepted even within the EU. No pretence is made that your regulations for public contracts are anything other than means towards the wedging open of the market; you may be putting two boxers in a ring, but one of them weighs 100 kg more than the other.
I call on you, then, to suspend all negotiations on matters over and above customs tariffs and use your power to get the WTO reordered so as to take more account of the demands of development.
Mr President, I would like to join with those who have congratulated Robert Sturdy on what I think is a good report. The report correctly stresses that these are negotiations that are being conducted between unequal partners and it has been a theme of many of the other contributors this morning. I think the fact that the Commission and the ACP countries perceive the negotiations from a different standpoint is at the heart of many of the problems. If we look at the end of the year deadline, the perception of the Commission is that the deadline is an essential tool for meeting its WTO obligations. From the viewpoint of many of the ACP countries on the other hand, the deadline is being used to rush them into agreeing unsuitable agreements, and the Commission, I think, has to do much more to reassure the ACP countries that the deadline is not and will not be used to browbeat the ACP countries into agreements that they cannot otherwise live with.
On the situation with aid, the Commission says, and Commissioner Mandelson repeated this morning, that the negotiations will not fail for lack of money. But it is unfair to expect ACP countries to make long-term decisions on liberalisation and regional integration without having a long-term view of the amount of assistance that would be available to help them put together the regional regulatory frameworks to instigate new methods of collecting government revenues to make up for the loss of the tariff income or to construct a type of infrastructure which we know from our own experience in the EU is so important to developing our regional economy.
When we move on to the issue of market access, I have heard the Commissioner say in this Chamber that the European Union has no offensive trade objectives with ACP countries. But again, when we hear from negotiators, their perception is that the Commission is pushing them very hard to open up our services markets and to make other market-opening offers.
I say all this in a genuine spirit of belief that the Commission wants a pro-development package with the six regions. The Commission believes it is acting in the interests of the ACP countries, but it must understand that negotiations between unequal partners create suspicion in the weaker partner. When we talk about deadlines, they see threats, when we are vague on the aid package, they see linkage between the amount of market-opening they are prepared to offer and the size of their aid package. If we are to overcome these concerns, then we must bring more openness and transparency to the talks themselves and we must promise that once we conclude the talks, that there will be parliamentary oversight to the finally concluded agreements so that they can be reassured that parliamentarians will be involved in this process from their implementation.
Mr President, following the progress of the EPA negotiations has been like living in two parallel universes. On the one hand, there have been many statements from the ACP side that the process lacks the development focus it is supposed to have. The ACP countries insist that they are being put under pressure to negotiate on the Commission's terms and they are particularly concerned that the Commission has failed to give time for proper impact assessments and has dismissed any assessments that were not in line with its own position. On the other hand, strangely, the Commission has maintained throughout that no one is complaining or asking for alternatives to EPAs.
However, the January 2007 review of EPAs by the United Nations Economic Commission for Africa was clear. This external and independent review concluded that there was a failure of the negotiations to have a development focus and an excessive focus on trade liberalisation alone. Given this external UN assessment, I do not see how the Commission can keep on maintaining that the EPA negotiations have a positive dynamic and that everything is rosy.
Mr President, I trust that the Commission will take note of the concerns that many- indeed, the vast majority of - Members of Parliament have raised this morning.
The EPA negotiations are clearly at a very critical stage, and this week European Union and ACP ministers meet in Brussels to review progress, at a time when, as others have said, they are under intense pressure to conclude by the end of 2007. The reality is, of course, that even where technically they are well prepared, ACP countries still face serious political issues which remain between ACP member states, within governments in the ACP, between governments and private sector, civil society and regional integration organisations.
David Martin raised some very important points about the level of suspicion and anxiety that exists in ACP countries. In the last few weeks I have been in both west and east Africa and, from the Prime Minister of Senegal, to the President of Ghana, to the Tanzanian Minister of Trade, the message was exactly the same: there are too many unresolved issues. On aid for trade: is it new money? Is it predictable? When is it going to be on the table? On levels of regional integration, in Tanzania I learnt of the enormous problems there and of the new east Africa configuration which they are planning for and have, I think, written to the Commissioner about. Then there are the Singapore issues, which others have mentioned and which are currently causing enormous difficulties in the SADC negotiations.
Most ACP member states have welcomed duty-free, quota-free access. However, it remains the case - and I am not sure that anyone has mentioned this - that a dozen or more EU Member States are expressing concern and objections to the proposal, and some ACP states are concerned about the impact on sugar, bananas and rice. Only yesterday, Barbados was saying that the region could benefit only if the EU ensured that they build the technical, productive and infrastructural capacity so that they can maximise the opportunities, particularly for sugar, between 2009 and 2015.
There is this doomsday scenario that people talk about. That is why, if they cannot sign up by the end of this year, the ACP should be provided with a high level of market access using GSP+.
The assertion I hear that alternatives do not exist is simply not the case and neither is the claim that no ACP region or country has asked for them. Recent research by the ODI, the UN and others points to an enhanced GSP as a viable alternative to EPAs and would provide that essential breathing space for negotiations to continue. GSP+ would provide more generous access than GSP, which is clearly not an option. Most ACP countries could well meet the eligibility criteria and would be provided with a level of market access almost equivalent to Cotonou for current exports, with very few exceptions.
(FR) Mr President, Commissioner, ladies and gentlemen, I should like first of all to express my satisfaction with the way in which this debate has been conducted today in this House. I wish to do so, among other things, because I believe that it blatantly gives the lie to the allegations that we have been hearing regularly over the last few months, to the effect that only a few madmen from the Socialist Group in the European Parliament and a civil society defying the European Commission in principle or out of habit are worried about the staging and the outcome of the economic partnership agreement negotiations. That is certainly not the case, as we have heard this morning.
To put it simply, there is in fact just one question to be asked today within the context of these negotiations, and that question is as follows: is the Commission able to guarantee the ACP countries that, once signed, the agreements will provide them with development conditions that are more favourable than the ones from which they benefit today? If it is, then I personally no longer have many problems with these economic partnership agreements. If it is not, which I fear, then we have to reject them as they are presented to us at the moment, and for as long as they unduly favour an approach to human relations that is overly concerned with trade, to the exclusion of everything else and to the detriment of the general interest of the peoples of the ACP countries.
Improving the living conditions of as many of our contemporaries and future generations as possible, in the North and in the South, is a priority objective that we are entitled to demand on the part of the Commission. Accordingly, the Commission has a duty to proceed with the negotiations on these agreements, willingly and with all due transparency. In this regard, I refer to the very practical, very correct, remarks made by my colleague, Mr Arif. However, the Commission has a duty also to give itself, and to give our partners, the necessary timescales, as several speakers who have taken the floor before me have said. It is high time for this demand, which is made by millions of European citizens whom we represent in this House, to be considered with a far more serious and respectful approach than is the case today.
Commissioner, we are hearing Members talk extensively and insistently this morning - and we regularly hear such talk in this House - about the economy, the opening up of markets and competitiveness. These words, let us not forget, are words that we must take for what they are, that is to say, concepts and, at best, instruments, whose only value is their possible contribution to satisfying the general interest, the interest of as many people as possible, not a number - even a growing number - of privileged persons, which can take advantage, both in the North and South, of any old agreement concluded with any old party, but a growing number of men, women and children who, together, represent the great majority of the outcasts of our world and who expect a great deal from a relationship with their European partners which, if not generous, is at least balanced.
(FR) Mr President, Commissioner, in its latest proposals, the European Union is considering extending the 'everything but arms' concept to all the ACP countries.
True, this is an advance that will make it possible to ensure that none of these countries loses out after 2007, but it is not a miracle solution that makes the EPAs development agreements. For them to become development agreements, we need to go much further: we need to provide for a transitional period that is much longer than the 10 or 12 years that are currently being proposed; we need to put an end to agricultural dumping and respect the principle of food sovereignty; we need to offer genuinely special and individual treatment and enable the ACP countries to protect some of their sectors; we need to put a stop to the pressure on the Singapore issues, in order to uphold the right of all States freely to manage their public services; and, finally, we need to involve civil societies and parliaments more.
I believe that that is the price to be paid if the EPAs are to serve as a matter of priority the development of Africa, and not just that of Europe.
Mr President, it is a pleasure for me to respond to this debate on behalf of the Commission because of the importance of this subject: nothing less than future development, alleviation of poverty and opportunities to use the advantages of the international trade system are at stake for the ACP, some of the most poverty-struck countries in the world to whom we owe an absolute obligation.
The Economic Partnership Agreements are about using trade as a lever for development. We have no intention of forcing ACP countries to make commitments against their will. We are operating with one constraint, however: EPAs need to be WTO-compliant, thus including trade-opening on both sides for trade in goods and trade in services. This of course, and I say this emphatically, does not mean symmetrical trade-opening between the EU and the ACP. Obviously, in market-opening towards its partners, the EU will go much beyond what ACP partners will do for the EU.
In addition, in many areas, we are ready to give serious consideration to transition periods and in some cases very long transition periods - up to 25 years - together with substantial financial aid to help these countries implement their commitments so that EPAs genuinely act as a catalyst for policy reforms in ACP countries.
Concerning market access, recently the General Affairs Council of our Member States reaffirmed the principle of duty-free, quota-free, access to the ACP but with transition periods for a few sensitive products, notably rice and sugar. The same principle applies on bananas but we agreed on additional evaluation, notably to take into account the EU's outermost regions, and that will happen.
Specifically, in response to what Mr van den Berg said, we are jointly building with ACP regions asymmetric market access schedules which allow continued protection for ACP-sensitive sectors. Our duty-free, quota-free offer gives great scope to protect the ACP and to open their markets in a deeply asymmetric manner. In addition, flexible safeguards will be in place so that we can take action quickly if problems arise. However, a conditional market access schedule would once again put our trading arrangements in a vulnerable position in the WTO, creating further uncertainty for ACP traders and investors. Introducing such a conditional approach would therefore not be wise from the point of view of the interests of the ACP countries themselves.
Some Members have talked about alternatives to EPAs. I can say without any hesitation or qualification whatsoever: there are no better development-friendly or superior development instruments available to us that would exceed the ambition and the potential that Economic Partnership Agreements offer. To offer GSP as some have suggested, when instead we could negotiate good Economic Partnership Agreements, would indeed be nonsense. ACP countries that are not LDCs would end up with worse market access to the European Union than almost any other developing countries in the world.
Yes, some then go on to propose GSP+ as an alternative, by relaxing entry criteria to GSP+ and expanding its coverage. This again is completely unacceptable. GSP+ continues the divisions in trade regime between LDCs and non-LDCs that EPAs are seeking to remove and does not promote the use of market access in the way that EPAs do. The GSP is open to all countries and many would simply take advantage of relaxed GSP+ criteria, exposing the ACP to direct competition while fundamentally undermining the purpose of GSP+, which is using trade preferences to promote signature of accords on human rights and good working practices. So I hope that people will not pursue or entertain the idea of GSP or GSP+ being an acceptable and/or superior alternative to EPAs.
The best development option by far is to sign EPAs on time. Any alternative falls short of this. We cannot simply flout WTO rules on the goods trade section of EPAs. If it becomes clear that for any region we are really not going to make it, LDCs get Everything but Arms; for non-LDCs that export bananas in particular, the waiver route is probably not politically viable at all. For others, things depend on progress in negotiations.
I would like to conclude by saying that, in contrast to some of those who have spoken here in Parliament this morning, I find the approach of the ACP countries shows considerable realism and understanding of what it is in the ACP's interests to do. The ACP countries have voluntarily agreed the route map that we are following in negotiating these agreements. It is certainly not in the interests of the ACP for those who present themselves as friends of the ACP to peddle a doomsday scenario, to generate fears and insecurity which can only hold the ACP back from engaging in the negotiations which it is so much in their interest to conclude by the end of the year.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Written statements (Rule 142 of the Rules of Procedure)
in writing. - (DE) I should like to thank the rapporteur most warmly for highlighting the great need for action on the part of the European Union in the negotiation of economic partnership agreements.
We ought to start by bearing in mind that we have to work at the efficient inclusion of the ACP states in world trade and at equal success in all regional groups, which can happen, inter alia, through trade concessions and technical aid for the producers, so that the losses they sustain through tariff revenues can be compensated for, yet that alone does not give them what they need. What they also need in order to actually benefit from easier access to the market is expert instruction and guidance.
I also believe it is likely to be essential that the underlying administrative procedures be simplified if they are to be able to use the resources available to them in a more efficient way.
We, being Members of this House, ought, I think, to be aware of the fact that trade with states such as these is also in Europe's interests, and, moreover, we, being citizens of developed states, owe it to the citizens of the ACP countries to do everything in our power to enable them to put down roots in world trade.